 Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20       PageID.1   Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PAUL SCARCELLO, JR.,
                                           Case No.
       Plaintiff,
                                           Hon.
v.                                         United States District Judge

TENNECO AUTOMOTIVE                         Magistrate Judge
OPERATING COMPANY, INC., and
ADMINISTRATIVE COMMITTEE
OF THE TENNECO AUTOMOTIVE
OPERATING COMPANY INC.
SEVERANCE BENEFIT PLAN,

       Defendants.

Kevin M. Carlson (P67704)
Michael L. Pitt (P24429)
Pitt, McGehee, Palmer,
Bonanni & Rivers, P.C.
117 West Fourth Street, Suite 200
Royal Oak, MI 48067
Tel: (248)398-9800
kcarlson@pittlawpc.com
mpitt@pittlawpc.com
Attorneys for Plaintiff

                       COMPLAINT FOR
     EQUITABLE AND DECLARATORY RELIEF AND DAMAGES FOR
            BREACH OF CONTRACT AND JURY DEMAND

      Plaintiff Paul Scarcello, Jr., by and through his attorneys, PITT, MCGEHEE,

PALMER, BONANNI & RIVERS, P.C., states as his complaint for equitable and

declaratory relief, and damages for breach of contract, as follows:
 Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20        PageID.2    Page 2 of 18




                                INTRODUCTION

      Plaintiff Paul Scarcello, Jr. (“Scarcello”) began his employment with

Defendant Tenneco Automotive Operating Company, Inc. (“Tenneco” or

“company”) on April 30, 2019 in the position of Vice President, Global Tax.

Scarcello was an officer of the company within the meaning of Section 16 of the

Exchange Act. The company maintains a Severance Benefit Plan (“Plan”) that is

governed by ERISA. Under the terms of the Plan, specifically Section 5(a) of the

Plan, the Company is obligated to provide Section 16 Officers with enhanced

severance benefits, called “Group 1” severance benefits, in the event of termination.

As a Section 16 Officer, Scarcello was eligible for Group 1 enhanced severance

benefits in the event of termination under Section 5(a) of the Plan.

      In May 2019, the company re-classified Scarcello as a Non-Section 16 Officer

with the specific intent of interfering with his attainment of Group 1 enhanced

severance benefits. This action violated ERISA §510. On March 11, 2020, the

company terminated Scarcello’s employment and denied his claim for Group 1

benefits under the Plan. Because the company acted as both plan sponsor and

administrator, it owed fiduciary duties to Scarcello, which it breached by deciding

his benefit status with a conflict of interest in violation of ERISA §404.




                                          2
 Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20         PageID.3     Page 3 of 18




                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiff Paul Scarcello, Jr. is a resident of Huntington Woods,

Michigan.

      2.     Defendant Tenneco Automotive Operating Company, Inc. is a

corporation incorporated under the laws of the State of Delaware with its

headquarters and principal place of business in Illinois.

      3.     Tenneco maintains office in Southfield Michigan, where it employed

Scarcello in the position of Vice President, Global Tax.

      4.     The Plan is an employee welfare benefit plan within the meaning of

ERISA §3(1), 29 U.S.C. §1002(1) and ERISA §3(3), 29 U.S.C. §1002(3), a

severance pay arrangement within the meaning of ERISA §3(2)(B)(i), an “employee

pension benefit plan” within the meaning of ERISA §3(2)(B), 29 U.S.C.

§1002(3)(B) and applicable regulations, and otherwise is an ERISA plan because the

employer has discretion over the distribution of benefits, the severance plan places

ongoing demands on the employer’s assets, and the plan requires an ongoing

administrative program to meet the employer’s obligation, including determination

of which employees are eligible for enhance benefits, payment of substantial

severance payments, professional outplacement and re-employment assistance, and

continuance of medical insurance coverage.

      5.     Scarcello is a participant in and beneficiary of the Plan.


                                          3
 Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20         PageID.4    Page 4 of 18




       6.     The company is both the named fiduciary and plan administrator of the

Plan for purposes of ERISA.

       7.     The company is also the Plan sponsor with respect to the Plan.

       8.     Venue is proper in the Eastern District of Michigan because all events

in controversy, including the administration of the Plan with respect to Plaintiff,

occurred in his judicial district.

       9.     The Court has subject matter jurisdiction over Plaintiff’s ERISA claims

because they arise under federal law.

       10.    The Court should exercise its supplemental jurisdiction over Plaintiff’s

breach of contract claim, which arises under Michigan law, because all claims arise

out of the same set of operative facts, such that all claims in the lawsuit form part of

a single case or controversy.

       11.    Exhaustion of administrative remedies is not required as a pre-

condition to filing this action because of the procedural defects in the responses of

the plan administrators in response to Plaintiff’s claim for benefits and because there

are no remedies that are or will be available to resolve the issues raised in this

complaint and, if such remedies were available, pursuing them would be futile.




                                           4
  Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20          PageID.5   Page 5 of 18




                           GENERAL ALLEGATIONS

       12.   Scarcello began his employment with Defendant Tenneco Automotive

Operating Company, Inc. (“Tenneco” or “company”) on April 30, 2019 in the

position of Vice President, Global Tax.

       13.   Scarcello was an officer of the company within the meaning of Section

16 of the Securities Exchange Act.

       14.   The company maintains a plan known as the Tenneco Automotive

Operating Company Inc. Severance Benefit Plan (“Plan”) that is governed by ERISA.

       15.   The Plan defines “Officer” as “an officer of the Tenneco Companies

within the meaning of Section 16 of the Exchange Act and any other Eligible

Employee who has been designated, in writing by the Senior Vice President of

Human Resources & Administration and/or Chief Executive Officer of Tenneco, as

eligible to participate in the Plan as a member of Group 1.”

       16.   Under the terms of the Plan, specifically Section 5(a) of the Plan, the

Company is obligated to provide Section 16 Officers with enhanced severance

benefits, called “Group 1” severance benefits, in the event of termination.

       17.   Group 1 benefits are defined as “The sum of (a) one times the sum of

Base Salary plus Target Bonus, determined as of the Termination Date (the “cash

severance benefit”) plus (b) the Medical Subsidy Payment[.]”




                                          5
  Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20        PageID.6    Page 6 of 18




       18.    In addition to cash severance benefits and medical subsidy payment,

the plan also provides for outplacement services in accordance with the company’s

outplacement policy.

       19.    The plan provides for the continuance of medical benefits in the form

of ongoing medical subsidy payments defined as “a cash payment equal to (i) the

amount of the employer-paid portion of the monthly premium for the type and level

of medical coverage, if any, applicable to the Participant under the plan(s) maintained

by the Tenneco Companies as of his or her Termination Date divided by four

multiplied by (ii) the number of calendar weeks included in the applicable cash

severance benefit indicated in Section 5. The among of the employer-paid portion of

the applicable premium will be determined based on the same type and level of

coverage for similarly-situated active employees whose Termination Date has not

occurred.”

       20.    The terms of the plan call for ongoing administration to determine the

demands against the company’s assets.

       21.    As a Section 16 Officer, Scarcello was eligible for Group 1 enhanced

severance benefits in the event of termination under Section 5(a) of the Plan, along

with outplacement services and medical subsidy payments administered in

accordance with the terms of the Plan.




                                           6
  Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20        PageID.7     Page 7 of 18




       22.    In May 2019, the company re-classified Scarcello as a Non-Section 16

Officer with the specific intent of interfering with his attainment of Group 1 enhanced

severance benefits.

       23.    The company’s unilateral decision to misclassify Scarcello as a Non-

Section 16 officer was made with the specific intent to interfere with his attainment

of severance benefits, as demonstrated by the fact that the change of classification

was accompanied by no significant changes to Scarcello’s policymaking duties and

responsibilities, or to his reporting relationships within the company.

       24.    As a result of the company’s intentional decision to misclassify

Scarcello as a Non-Section 16 Officer, Scarcello was rendered ineligible for Group 1

benefits under the Plan.

       25.    On March 11, 2020, the company terminated Scarcello’s employment

and denied his claim for Group 1 benefits under the Plan.

       26.    Following his termination, Scarcello, through counsel, asserted his

rights to Group 1 benefits under the Plan.

       27.    The company, through its counsel, informed Scarcello that he was not

eligible for Group 1 benefits.

       28.    When the company hired Scarcello, the company offered, and Scarcello

accepted, an employment contract that required the company to pay Scarcello a




                                             7
  Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20       PageID.8    Page 8 of 18




signing bonus within 90 days of the start of Scarcello’s employment with the

company.

       29.   The company terminated Scarcello’s employment involuntarily and

without cause, with an effective termination date of March 11, 2020.

       30.   The company has only paid Scarcello three-fourths of his contractual

signing bonus.

                                     COUNT I

  VIOLATION OF THE INTERFERENCE PROVISIONS OF ERISA §510

       31.   Plaintiff incorporates by reference all the allegations contained above.

       32.   Section 510 of ERISA, 29 U.S.C. §1140, makes it unlawful “[f]or any

person to discharge, fine, suspend, expel, discipline or discriminate a participant or

beneficiary… for the purpose of interfering with the attainment of any right to which

such participant may become entitled under the plan, [or] this title.” 29 U.S.C.

§1140.

       33.   Defendant is a “person” within the meaning of ERISA §510.

       34.   The prohibitions of § 510 are aimed primarily at preventing employers

from discharging or harassing their employees in order to interfere with their

attainment of future benefits and rights, whether vested or unvested.

       35.   By its terms, ERISA §510 protects plan participants from termination

motivated by an employer's desire to prevent a benefit from vesting.


                                          8
 Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20         PageID.9    Page 9 of 18




      36.    The protections of ERISA §510 are not limited to vested pension rights

because ERISA §510 prohibits interference with rights to which an employee may

become entitled under an employee benefit plan and does not limit its application to

benefits that will become vested.

      37.    Unlawful interference under ERISA §510 includes misclassifying an

employee in order to interfere with the employee’s ability to receive future benefits

or rights under an ERISA plan.

      38.    In this case, the company intentionally misclassified Scarcello as a

Non-Section 16 Officer with the specific intent to interfere with his ability to receive

identifiable Group 1 benefits under the Plan.

      39.    The company’s intention to interfere with Scarcello’s ability to receive

Group 1 benefits was a determining factor in its decision to misclassify Scarcello as

a Non-Section 16 Officer.

      40.    Plaintiffs has standing to bring his § 510 claim against the company

because he is an employee or former employees of the company, as well as a

participant in and beneficiary of the Plan, and he was, or would have become eligible

to receive a benefit from Plan, through the equitable and injunctive remedies entered

by this Court.




                                           9
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20          PageID.10    Page 10 of 18




      41.    As a result of the Company’s violation of § 510 of ERISA, 29 U.S.C.

§1140, Plaintiff has suffered and will continue to suffer losses in the form of lost

benefits to which he would otherwise have received pursuant to the Plan.

      42.    Accordingly, to redress the violations of §510 alleged in this action,

Plaintiff requests the following relief from this Court:

      a. A declaration that Defendant violated Plaintiff’s rights under §510
         of ERISA when it misclassified Plaintiff as a Non-Section 16
         Officer in order to interfere with his ability to receive future benefits
         under the Plan;

      b. An equitable order directing Defendant to provide Plaintiff with
         Group 1 benefits under the Plan;

      c. An equitable injunction directing Defendant to classify Plaintiff as
         a Section 16 Officer;

      d. An order of any other equitable and/or legal relief the court deems
         necessary to enforce Plaintiff’s rights under ERISA; and

      e. An award of attorneys’ fees and costs.




                                          10
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20         PageID.11    Page 11 of 18




                                COUNT II
                        VIOLATION OF ERISA §404(A)
                        BREACH OF FIDUCIARY DUTY

        43.   Plaintiff incorporates by reference all the foregoing allegations.

        44.   Plaintiff was a participant and beneficiary of the Plan.

        45.   The company is a fiduciary within the meaning of ERISA and is subject

to the high standards of fiduciary duties imposed on administrators of an ERISA

Plan.

        46.   As an ERISA fiduciary, the company had a duty to administer the Plan

with an eye single to the interests of the participants and beneficiaries.

        47.   As an ERISA fiduciary, the company was obligated to refrain from

arbitrary and discriminatory conduct in awarding or not awarding benefits under the

Plan.

        48.   The company wore two hats as an employer/plan sponsor and as a

fiduciary.

        49.   The company was a conflicted fiduciary because it funded the Plan and,

without an eye single to the interest of Plan participants and beneficiaries, including

Plaintiff, misclassified officers, including Plaintiff, as Non-Section 16 Officers to

deprive them of Plan benefits.

        50.   In violation of its fiduciary duties, the Company misclassified its

officers, including Plaintiff, as Non-Section 16 Officers for the purpose of saving


                                           11
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20          PageID.12    Page 12 of 18




costs for the Company rather than protecting the interests of Plan beneficiaries and

participants, including Plaintiff.

       51.    As a result of the Company’s breaches of fiduciary duty, Plaintiff was

unlawfully denied ERISA rights, insofar as the company acted from a conflict of

interest and acted in the Company’s self-interest, and not in the interests of the Plan

participants and beneficiaries, including Plaintiff.

       52.    Accordingly, the Court should order the appropriate equitable relief

pursuant to ERISA §502(a)(3) including, but not limited to, a prospective injunction

directing the company to classify Plaintiff as a Section 16 Officer and to provide the

benefits of which Plaintiff was unlawfully deprived.

                                 COUNT III
                            BREACH OF CONTRACT

       53.    Plaintiff incorporates by reference all the foregoing allegations.

       54.    When the company hired Scarcello, the company offered, and Scarcello

accepted, a contract of employment that required the company to pay Scarcello a

signing bonus with the first portion of the bonus to be paid within 90 days of the start

of Scarcello’s employment with the company and the second portion of the bonus to

be paid on the first-year service anniversary.

       55.    The contract, including the provision requiring the company to pay the

signing bonus, was clear, definite, and supported by adequate consideration.



                                           12
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20           PageID.13    Page 13 of 18




       56.      The company terminated Scarcello’s employment involuntarily and

without cause, with an effective termination date of March 11, 2020.

       57.      The company has only paid Scarcello three-fourths of his contractual

signing bonus.

       58.      The company breached its contractual obligations to Scarcello by

failing to pay Scarcello to the full signing bonus and has continued its breach of

contract by failing to pay Scarcello the remaining portion of his signing bonus.

       59.      Accordingly, Plaintiff is entitled to recover remaining one-fourth of his

signing bonus, plus interest.

       WHEREFORE, Plaintiff requests the Court enter judgment in favor of

Plaintiff and against Defendants along with the following relief:

             a. A declaration that Defendant violated Plaintiff’s rights under
                §510 of ERISA when it misclassified Plaintiff as a Non-Section
                16 Officer in order to interfere with his ability to receive future
                benefits under the Plan;

             b. An equitable order directing Defendant to provide Plaintiff with
                Group 1 benefits under the Plan;

             c. An equitable injunction directing Defendant to classify Plaintiff
                as a Section 16 Officer;

             d. An order of any other equitable and/or legal relief the court
                deems necessary to enforce Plaintiff’s rights under ERISA;

             e. An award of damages for breach of contract including interest
                and any other relief necessary to make Plaintiff whole; and


                                             13
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20     PageID.14     Page 14 of 18




         f. An award of attorneys’ fees and costs.


                                            Respectfully submitted,

                                              s/ Kevin M. Carlson
                                            Kevin M. Carlson (P67704)
                                            Michael L. Pitt (P24429)
                                            Pitt, McGehee, Palmer,
                                            Bonanni & Rivers, P.C.
                                            117 West Fourth Street, Suite 200
                                            Royal Oak, MI 48067
                                            Tel: (248)398-9800
                                            kcarlson@pittlawpc.com
                                            mpitt@pittlawpc.com
                                            Attorneys for Plaintiff
Date: July 8, 2020




                                       14
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20    PageID.15     Page 15 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PAUL SCARCELLO, JR.,
                                         Case No.
        Plaintiff,
                                         Hon.
v.                                       United States District Judge

TENNECO AUTOMOTIVE                       Magistrate Judge
OPERATING COMPANY, INC., and
ADMINISTRATIVE COMMITTEE
OF THE TENNECO AUTOMOTIVE
OPERATING COMPANY INC.
SEVERANCE BENEFIT PLAN,

        Defendants.

Kevin M. Carlson (P67704)
Michael L. Pitt (P24429)
Pitt, McGehee, Palmer,
Bonanni & Rivers, P.C.
117 West Fourth Street, Suite 200
Royal Oak, MI 48067
Tel: (248)398-9800
kcarlson@pittlawpc.com
mpitt@pittlawpc.com
Attorneys for Plaintiff
                              JURY DEMAND

        Plaintiff demands a trial by jury as to all facts and issues in this

case.

                                           Respectfully submitted,

                                            s/ Kevin M. Carlson
                                           Kevin M. Carlson (P67704)
Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20   PageID.16   Page 16 of 18




                                          Michael L. Pitt (P24429)
                                          Pitt, McGehee, Palmer,
                                          Bonanni & Rivers, P.C.
                                          117 West Fourth Street, Suite 200
                                          Royal Oak, MI 48067
                                          Tel: (248)398-9800
                                          kcarlson@pittlawpc.com
                                          mpitt@pittlawpc.com
                                          Attorneys for Plaintiff
Date: July 8, 2020




                                     16
                  Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20                                                                       PageID.17               Page 17 of 18
JS 44 (Rev. 11/15)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                               TENNECO AUTOMOTIVE OPERATING COMPANY, INC., and
          PAUL SCARCELLO, JR.,                                                                                 ADMINISTRATIVE COMMITTEE OF THE TENNECO AUTOMOTIVE
                                                                                                               OPERATING COMPANY INC. SEVERANCE BENEFIT PLAN,
    (b) County of Residence of First Listed Plaintiff              Oakland                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          Kevin M. Carlson (P67704)
          117 W. 4th Street, Suite 200
          Royal Oak, MI 48067
          (248) 398-9800
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                X
                                      ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                   FORFEITURE/PENALTY                            BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS           X’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                            ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                               State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
X
’1     Original          ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
       Proceeding            State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                                                                                                  ERISA §510
VI. CAUSE OF ACTION Brief description of cause:
                                                                            ERISA violation and breach of contract
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
        July 8, 2020                                                                                                     s/ Kevin M. Carlson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
                Case 2:20-cv-11850-AJT-APP ECF No. 1 filed 07/08/20
JS 44 Reverse (Rev. 11/15)                                                                                   PageID.18           Page 18 of 18
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
